CoNNOR, J.
Subsection 18 of section 218 of tbe Consolidated Statutes of North Carolina, as amended by chapter 113, Public Laws of North Carolina, 1927, now reads as follows:
“If tbe assets of any bank, when fully collected by tbe Commissioner of Banks, are not sufficient to pay tbe depositors and creditors of said bank, tbe Commissioner of Banks, after be shall have fully distributed as herein provided tbe sums so collected, then be shall cause to be filed in tbe office of tbe clerk of tbe Superior Court in the pending action a full and complete report of all bis transactions in said liquidation; and tbe filing of such report shall act as a full and complete discharge of tbe Commissioner of Banks from all liabilities by reason of tbe liquidation of tbe bank.”
In tbe instant case, Gurney P. Hood, Commissioner of Banks, bad fully completed tbe liquidation of tbe Farmers Bank of Belkaven, and had finally .distributed all its assets in bis bands among tbe depositors and creditors of said Farmers Bank, by dividends apportioned to each claim, prior to tbe commencement of this action. He bad filed bis report as required by statute, and was therefore discharged of any further liability to tbe defendant D. W. Lupton on account of bis claim against tbe Farmers Bank of Belhaven. For this reason, tbe...cross action of tbe defendants D. W. Lupton and American Surety Company of New York was properly dismissed as to Gurney P. Hood-, Commissioner of Banks.
*172After tbe said cross action bad been dismissed as to Gurney P. Hood, Commissioner of Bánks, tbe court bad no jurisdiction of tbe cross action against tbe defendant Tbad Eure, Escheat Officer. C. S., 218, subsection 22. There was error in tbe refusal of tbe court to allow tbe motion of tbe defendant Tbad Eure, Escheat Officer, that tbe cross action be dismissed as to him.
In no event were tbe defendants D. W. Lupton and American Surety Company of New York entitled to judgment against tbe defendant Tbad Eure, Escheat Officer, on tbe facts found by tbe court. Tbe money paid to Thad Eure as Escheat Officer and agent of tbe University of North Carolina, was not an asset of tbe Farmers Bank of Belbaven, subject to tbe claim of tbe defendant D. "W". Lupton. It was tbe aggregate amount of dividends apportioned to .claimants against said Farmers Bank and is held by tbe University of North Carolina, subject to tbe payment of their claims. C. S., 5786. In re Bank of Ayden, 206 N. C., 821, 175 S. E., 177.
Tbe judgment in this action against the defendant Tbad Eure, Escheat Officer, is
Reversed.